                Case 19-21059-tnw        Doc 24     Filed 11/27/19 Entered 11/27/19 12:52:51              Desc Main
                                                    Document      Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                               COVINGTON DIVISION

              IN RE:     Christopher Allen-Benson Mofford                              Case Number:       19-21059

                         Debtor
                                                ORDER CONFIRMING PLAN
                                              FILED ON 8/27/2019, Court Doc. # 2

                     A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
              appearing that the plan meets requirements for confirmation, IT IS ORDERED:

                       THE PLAN IS CONFIRMED.

                      The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
              affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
              any order, the terms of the order are deemed to control.

                     The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
              secured creditor as may be necessary in the administration of the plan.

                     Any fee requested in section 4.3 of the plan is hereby allowed.
              Copies to:

              Christopher Allen-Benson Mofford                            PLUMMER, MICHAEL E.
              308 Parkview Street                                         Served Electronically Via ECF
              Augusta, KY 41002




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Tracey N. Wise
                                                                  Bankruptcy Judge
                                                                  Dated: Wednesday, November 27, 2019
                                                                  (tnw)
